Solicitudes de habeas corpus presenta-das al Juez Asociado Sr. Aldrey. Acumuladas y resueltas en *1251diciembre 1, 1913, por medio de opinión. Se declara qne existe cansa probable para qne los peticionarios queden bajo la custodia del alcaide de la cárcel de San Juan y se rebajan las fianzas a $1,000 y $4,000 respectivamente.
Abogados del Pueblo: Sres. Charles E. Foote, Fiscal de este tribunal y Litis Campillo y Jaime Cifre, Fiscales del Distrito de San Juan. Abogados de los peticionarios: Sres. Manuel F. Bossy y Rafael Guillermety.